Op. by
Horton, C. J.
Where the controversy is not between the sender and the person to whom a telegram is addressed, and the contents of such message are material, the original message, if not lost or destroyed, must be produced, it being the best evidence ; and, in case of its loss, or inability to produce it from other cause, the next best evidence the nature of the case will admit of must be furnished. If there is a copy of the message existing, it should be produced; if not, then the contents of the message should be shown by parol testimony.